Citation Nr: 0902046	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  04-34 705	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES


1.  Entitlement to service connection for a right elbow 
disorder.

2.  Entitlement to a higher initial evaluation for left great 
toe arthralgia, currently evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran had active duty from December 1974 to September 
1980 and from October 1988 to July 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.  That decision denied service 
connection for a right elbow disorder and granted service 
connection for left great toe arthralgia and assigned a 
noncompensable rating.  In May 2007, the Board remanded the 
claims for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The RO denied service connection for a right elbow 
disorder and granted service connection for left great toe 
pain, rated as noncompensable, in November 2001.  The veteran 
was notified of this decision by letter dated December 18, 
2001.

2.  The veteran filed a timely notice of disagreement in 
December 2001.  

3.  The RO mailed a statement of the case regarding these 
issues to the veteran on August 7, 2008.

4.  The next correspondence received on behalf of the veteran 
was a written brief dated October 16, 2008, from his 
representative.  

5.  The veteran did not file a substantive appeal within one 
year of December 18, 2001, or within sixty days of August 7, 
2008.




CONCLUSION OF LAW

The veteran did not timely appeal the issues of entitlement 
to service connection for a right elbow disorder and 
entitlement to a higher initial rating for left great toe 
pain.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304, 20.305, 20.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered whether the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002), applies to the issue of 
whether the veteran filed a timely substantive appeal.  The 
VCAA redefines VA's duty to assist, enhances the duty to 
notify claimants about the information and evidence necessary 
to substantiate a claim, and eliminates the requirement that 
a claim be well grounded.  It does not apply to matters on 
appeal, however, when the issue is limited to statutory 
interpretation, as in the instant case.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also VAOPGCPREC 
5-2004 (June 23, 2004) (VA not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit).  
Consequently, the Board is not required to address the RO's 
efforts to comply with the VCAA with respect to the issue of 
whether the veteran filed a timely substantive appeal.

Instead, the threshold question that the Board must resolve 
is whether the veteran entered a timely substantive appeal 
following the December 18, 2001 notice of the November 2001 
rating decision.  If the veteran did not file a timely 
substantive appeal, then the appeal fails for want of 
jurisdiction.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).

The RO denied service connection for a right elbow disorder 
and granted service connection for left great toe pain, rated 
as noncompensable, in November 2001.  The veteran was 
notified of this decision by letter dated December 18, 2001.
He filed a timely notice of disagreement in December 2001.  
Following a remand by the Board in March 2007, the RO mailed 
a statement of the case regarding these issues to the veteran 
on August 7, 2008.  The cover page to the statement of the 
case noted that the veteran must file his appeal within 60 
days from the date of this letter or within the remainder, if 
any, of the one-year period from the date of the letter 
notifying the veteran of the action that he had appealed.  
Further, he was notified that if he needed more time to file 
his appeal, he should request more time before the time limit 
for filing his appeal expired.

The next correspondence from the veteran was from his 
representative, dated October 16, 2008.  The Board sent the 
veteran a letter in October 2008, indicating that it was 
contemplating dismissing his appeal for failure to submit a 
timely substantive appeal, and giving him an opportunity to 
submit argument and evidence on the matter of timeliness of a 
substantive appeal within 60 days.  He did not respond.   

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final.  See 38 U.S.C.A. § 7105(c).  

An extension of the sixty-day period for filing a substantive 
appeal may be granted for good cause.  A request for such an 
extension must be made in writing and must be made prior to 
expiration of the time limit for filing the substantive 
appeal.  See 38 C.F.R. § 20.303.  Except in cases where the 
submission of additional evidence requires the issuance of a 
supplemental statement of the case pursuant to 38 C.F.R. § 
19.31, the filing of additional evidence after receipt of 
notice of an adverse determination does not extend the time 
limit for initiating or completing an appeal from that 
determination.  See 38 C.F.R. §§ 20.303(b), 20.304.

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by VA.  In calculating this 5-day period, Saturdays, Sundays 
and legal holidays will be excluded.  See 38 C.F.R. § 20.305.  
38 C.F.R. § 20.306 lists the legal holidays.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the formality of perfecting an appeal 
to the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
Under 38 U.S.C.A. § 7105(d)(3), questions as to timeliness or 
adequacy of response shall be determined by the Board.

As outlined above, the veteran was mailed the statement of 
the case on August 7, 2008.  He did not submit additional 
evidence that required the issuance of a supplemental 
statement of the case.  He did not make a request for an 
extension of the deadline for submitting his substantive 
appeal.  The next correspondence was dated October 16, 2008, 
from his representative, more than 60 days after the 
statement of the case was issued and more than a year after 
notice of the rating decision.  The provisions of 38 C.F.R. § 
20.305 do not apply, as the written brief was not mailed.

As no correspondence was received within 60 days after the 
August 7, 2008 statement of the case, the Board concludes 
that a substantive appeal was not timely filed regarding the 
issues decided in November 2001.  In view of the foregoing, 
the Board finds that the veteran did not timely file a 
substantive appeal regarding the issues of service connection 
for right elbow disorder and the initial rating for left 
great toe pain decided in November 2001.  Absent a timely 
substantive appeal, the appeal was not perfected, and the 
Board is without jurisdiction to adjudicate these claims.  
See 38 U.S.C.A. §§ 7105(a), 7108; 38 C.F.R. § 20.200; YT v. 
Brown, 9 Vet. App. 195 (1996).  Accordingly, since the 
veteran did not perfect his appeal by filing a substantive 
appeal in a timely fashion, his claims must be dismissed.


ORDER

The veteran having failed to perfect an appeal, the claim of 
entitlement to service connection for a right elbow disorder 
is dismissed.

The veteran having failed to perfect an appeal, the claim of 
entitlement to a higher initial rating for left great toe 
pain is dismissed.


		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


